internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil c name of high school d location e minimum amount of scholarship f endowment value dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 letter catalog number 58263t description of your request your letter indicates that you will operate an educational scholarship program the purpose of the program is to provide scholarships to worthy graduates of c in d to attend college or university you will not provide educational loans graduating seniors with a gpa and a desire to further their education are eligible for the scholarships criteria used are academic performance involvement in school and community activities and financial need there are no specific solicitation or announcement materials the scholarship application is available at the career center at c and the career advisor announces what scholarships are available the minimum scholarships shall be dollar_figuree for a one year period six scholarships will be funded annually at the end of the first quarter you may make available for scholarship up to one-half of all non-committed funds that exceed the dollar_figuref in the trust fund in determining eligibility you will ask for a transcript and act sat data from the school you will also request two letters of reference one from a teacher and one from a person not affiliated with the high school assessing strengths and weaknesses in regards to character abilities and desire to learn and work ethic in addition the candidate must write an essay explaining why he or she should be awarded this scholarship and what distinguishes him or her from the other applicants the following individuals shall not be eligible to apply for or receive an scholarship a your employees or their family members b your executives officers or directors or their family members and c any otherwise disqualified_person with respect to you as defined by sec_4946 of the internal_revenue_code or family members at no time in the scholarship application process will you discriminate against any applicant on the basis of race religion creed color sex age physical or mental disabilities sexual orientation or national origin the recipients of the scholarship shall be chosen by a selection committee with the assistance of your officers and or employees assigned to assist with the operation of the scholarship the selection committee consists of five members of the board_of trustees appointed by the president and the president herself the president fills vacancies on the committee by appointing replacements when each recipient has provided your treasurer with the name of the college or university he or she will attend and a copy of the admittance letter the treasurer disburses funds for the first semester recipients must send the treasurer a transcript of first semester grades before you pay for the second semester you pay the funds directly to the college or university and they apply the funds to the enrolled student in good letter catalog number 58263t standing the school monitors the grade point average of the student and if the gpa is not maintained the funds are not released a student who does not maintain the required gpa but contacts you will be granted a probationary period to bring up the grade point average if it is clear that the student will not meet the gpa requirement the school returns the funds to you the treasurer maintains the recipient's name address what college or university’ they attend the amount of the scholarship and the dates of disbursements you will maintain all records relating to individual scholarship grants including information obtained to evaluate scholarship grantees identify whether a scholarship grantee is a disqualified_person establish the amount and purpose of each scholarship grant and establish that you undertook the supervision and investigation of scholarships you will arrange to receive and review scholarship grantee reports annually and upon completion of the purpose for which the scholarship grant was awarded you will investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds ensure other scholarship grant funds held by a scholarship grantee are used for their intended purposes and withhold further payments to scholarship grantees until you obtain scholarship grantees’ assurances that future diversions will not occur and that scholarship grantees will take extraordinary precautions to prevent future diversions from occurring basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a scholarship grant to an individual for travel study or other similar purposes however a scholarship grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e e the foundation awards the scholarship grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the scholarship grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the scholarship grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination e this determination only covers the scholarship program described above this approval will apply to succeeding scholarship grant programs only if their standards and procedures don’t differ significantly from those described in your original request e this determination applies only to you it may not be cited as a precedent catalog number 58263t letter e e e e you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award scholarship grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award scholarship grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your scholarship grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58263t
